Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Benet Pozo (2018/0193220) in figs 1-4 discloses a constipation treatment apparatus using air cells, the apparatus comprising: an air supplying motor (81) (fluid dynamic drive can be a pump or piston) (para [0045]) installed at an internal space of a curved frame (68) (as shown in fig 4, air supplying motor (81) is within control means (68) (para [0049], and as shown in fig 2, control means (81) is configured as a receptacle (frame) with curved edges) to supply air generated from a supply pipe (64) (conduits) to the air cell (56) (massaging heads); a massage module group including a lower right massage module, a right massage module, a lower left massage module, and a left massage module (as shown in fig 1, there are four massage modules (56) configured two by two) (para [0044]), in a second embodiment shown in figs 6-8 teaches an abdominal massage device for relieving constipation, wherein the massage module group is configured as a 2x2x2 configuration, with a lower right and right module on a right side, a lower left and left module on a left side, and at least one of two central modules configured to be adjacent to a transverse section of the colon (22) (para 0058]), each of the massage modules (56) including an air cell (massaging head); and a control unit (68) (control means) configured to control the air cell (56) in each of the heat/massage modules (para [0046]); and as shown in figs 5a-b, the air cell is configured by a dual structure including an upper air cell and a lower air cell (formed by the association of several chambers), wherein the air supplied from the air supplying motor (81) is supplied to an air supply port of the upper air cell through the supply pipe (64) and an air supply port of the upper air cell (narrowed pleated portion between lower .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785